DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-13 in the reply filed on 12/8/21 is acknowledged.  The traversal is on the ground(s) that the method of claim 15 depends on claims 1 and 11 and makes clear that “performing a soldering operation” is performed using the system of claim 15. Hence, the process as claimed includes the nozzle of claim 1 and is not a materially different process. This is not found persuasive because the nozzle as claimed can be used to practice another and materially different process which does not require the step of adjusting the relative orientation as recited in claim 15. Moreover, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and prior art applicable to one invention may not be applicable to another invention. The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
Examiner notes that elected claims 1-13 are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973), In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971), In re Casey , 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto , 312 F.2d 937, 136 USPQ 458 (CCPA 1963). For instance, such that in use, solder flowing over the first overflow section or second overflow section produces a stream of solder with a width…” (claim 1) concerns functional limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al. (WO 2012/143966 A, translation of record, hereafter “Matsuda”).
Regarding claim 1, Matsuda discloses a nozzle for directing a stream of solder during a soldering operation, the nozzle 10 comprising: a body portion 14 having: an inlet for receiving a supply of solder 2 (fig. 2); an outlet portion 11 (figs. 3-4, 7-8) having one or more outlets for dispensing solder therefrom; and at least one channel fluidly coupling the inlet to the one or more outlets; wherein the outlet portion is adapted to be arranged above the inlet, such that, in use, solder flows from the inlet to the outlet portion along the at least one channel in a 
    PNG
    media_image1.png
    524
    570
    media_image1.png
    Greyscale
one or more outlets and flows over the first and/or second overflow section, 
wherein at least a portion of the first overflow section has a first width (see diagram), such that in use, solder flowing over the first overflow section produces a stream of solder with a width substantially corresponding to the first width, and wherein at least a portion of the second overflow section has a second width different from the first width, such that in use, solder flowing over the second overflow section produces a stream of solder with a width substantially corresponding to the second width. Examiner notes that “substantially corresponding” does not have to be exact width and encompasses slightly larger or smaller widths, which would likely depend on the pump operation. It is also noted that “overflow section” and “at least a portion of the overflow section” are generally broad features which are not limited by any particular structure or size.

As to claim 2, Matsuda discloses that the outlet portion has first and second outlets (figs. 3-4, 7-8).  
As to claim 3, Matsuda shows that the first overflow section is connected to the first outlet and wherein the second overflow section is connected to the second outlet (fig. 7).  
As to claim 5, Matsuda show the first and/or second overflow section comprises a substantially straight portion in the peripheral edge of the outlet. 
As to claim 6, Matsuda shows that the first and/or second overflow section comprises a recessed section within the peripheral edge of the outlet (fig. 7).  
As to claim 7, Matsuda discloses that the first and second overflow sections are positioned on opposing sides of the outlet portion (figs. 3-4, 7-8).  
As to claim 8, Matsuda discloses that the outlet portion has a third overflow section connected to a peripheral edge of an outlet of the one or more outlets (see fig. 7 diagram above), wherein at least a portion of the third overflow section has a third width (near corner), different from the first and second widths, such that in use solder flowing over the third overflow section produces a stream of solder with a width substantially corresponding to the third width.  
As to claim 9, Matsuda discloses that the overflow sections are spaced around a perimeter of the outlet portion (fig. 7).  
As to claim 10, Matsuda shows that the nozzle 10 comprises a plurality of stacked layers, provided so as to define the at least one channel (fig. 7). Examiner notes that a particular manner of manufacturing the nozzle (e.g. additive manufacturing, 3D printing process) relates to method steps and does In re Lampert et al., 44 CCPA 958, 114 USPQ 163.

Claims 1-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino et al. (US 8590765, hereafter “Yoshino”).
Regarding claim 1, Yoshino discloses a nozzle for directing a stream of solder during a soldering operation (figs. 1, 9), the nozzle 303 comprising: a body portion having: an inlet for receiving a supply of solder 101 (fig. 1); an outlet portion 601 (fig. 3) having one or more outlets for dispensing solder therefrom; and at least one channel fluidly coupling the inlet to the one or more outlets; wherein the outlet portion is adapted to be arranged above the inlet, such that, in use, solder flows from the inlet to the outlet portion along the at least one channel in a generally upward direction, wherein the outlet portion has first and second overflow sections (4 sections arranged on 4 sides- see fig. 3 diagram below), each overflow section being integral with a peripheral edge of an outlet of the one or more outlets, such that in use, the solder is dispensed from an outlet of the one or more outlets and flows over the first and/or second overflow section, wherein at least a portion of the first overflow section 303A (notch) has a first substantially corresponding to the first width, and wherein at least a portion of the second overflow section has a second 
    PNG
    media_image2.png
    668
    302
    media_image2.png
    Greyscale
width different from the first width, such that in use, solder flowing over the second overflow section produces a stream of solder with a width substantially corresponding to the second width. Examiner notes that “substantially corresponding” does not have to be exact width and encompasses slightly larger or smaller widths. It is also noted that “overflow section” and “at least a portion of the overflow section” are generally broad features which are not limited by any particular structure or size.


As to claim 2, Yoshino discloses that the outlet portion has first and second outlets (fig. 3).  
As to claim 3, Yoshino shows that the first overflow section is connected to the first outlet and wherein the second overflow section is connected to the second outlet (fig. 3).  
As to claim 4, Yoshino shows that the body portion comprises first and second channels, both channels fluidly coupling the inlet to the outlet (see fig. 3 above).  
As to claim 5, Yoshino discloses that the first and/or second overflow section comprises a substantially straight portion in the peripheral edge of the outlet of the one or more outlets (fig. 3).
As to claim 6, Yoshino discloses that the first overflow section 303A comprises a recessed or stepped section within the peripheral edge of the outlet (fig. 3).  
As to claim 7, Yoshino shows that the first and second overflow sections are positioned on opposing sides of the outlet portion (fig. 3).  
Regarding claim 11, Yoshino discloses a system for soldering a component (figs. 1, 9), comprising a supply of liquid solder 101; a nozzle 303 according to claim 1 (rejection of claim 1 above is incorporated herein); a pump apparatus 301 configured to pump solder from the solder supply to the nozzle(col. 3, lines 35-44); and actuating means 602 (rotary motor- fig. 9B) configured to change the relative orientation between the nozzle (nozzle rotatably controlled) and a component to be soldered (col. 9, lines 50-67).  
As to claim 12, Yoshino discloses that the nozzle has a longitudinal axis, wherein the actuating means 602 (rotary motor) is configured to rotate the nozzle about its axis (fig. 9B).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino as applied to claim 11 and in view of Riegel et al. (US 2018/0290225, hereafter “Riegel”).
As to claim 13, Yoshino discloses a motor 602 and a control unit 605 (fig. 9b), but is silent as to the nozzle being configured to tilt to change the angle. However, such feature is known in the art. Riegel (also drawn to apparatus for dispensing solder) teaches a nozzle head 114 having a tilting arrangement via an apparatus controller for dispensing solder [0027-0028]. Riegel also states that manufacturing of a single assembly may require soldering at multiple different locations, with possibly different amounts of solder to couple the components correctly [0007]. A tilting nozzle would be useful for such manufacturing. In light of Riegel, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yoshino to provide a tilting capability to the nozzle because doing so would enable to apply a solder stream to desired areas on the component, particularly difficult to reach areas, during a soldering operation. Thus, Yoshino as modified by Riegel includes the actuating means (controller) configured to tilt the nozzle axis to change its angle with respect to the longitudinal axis.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735